Title: To Thomas Jefferson from William Livingston, 25 January 1783
From: Livingston, William
To: Jefferson, Thomas


        
          Dear Sir
          Trenton 25 January 1783
        
        Being just returned to this place from a Journey to the eastern parts of the State, I find myself honoured with your very kind and obliging Letter of the 3d. instant. My host here having neglected to transmit it to me from his daily expectations of my return, I fear that this letter will not find you in America, and in such case I have desired the President of Congress to do me the favour of  directing it accordingly, and of sending it to France by the first opportunity.
        And now, my dear Sir, give me leave to assure you, that I am not only extremely sensible of the politeness of your offer to be the bearer of my Letters to Mr. and Mrs. Jay, but that I am particularly flattered by the value you are pleased to set on the acquaintance you contracted with me, in Philadelphia: An Acquaintance, which I most earnestly wish to cultivate to my dying day, ’tho’ like the rest of the world, that is too much actuated by motives of self-interest, this wish of mine, partakes, I fear, too much of that inglorious passion; as the benefits that will result from an intimacy, (which I pray you to perpetuate by your correspondence) will be altogether on my side.
        Heaven grant you a prosperous voyage and a safe return; and be assured, that I am with the greatest sincerity Your most humble Friend & Servant,
        
          Wil: Livingston
        
      